ORDER
This matter came on for hearing before the Court at its conference on October 22, 2002 on a Petition to Suspend Respondent’s License to Practice Law filed pursuant to Article III, Rule 12 of the Supreme Court Rules of Disciplinary Procedure. On June 24, 2002, the Respondent, Vincent A. Cianci, Jr., a member of the Bar of this State, was found guilty after jury trial of one count of R.I.C.O. Conspiracy in violation of 18 U.S.C. § 1962(d). On September 24, 2002 a Judgment of Conviction was entered in the United States District Court for the District of Rhode Island sentencing the respondent to a term of imprisonment of sixty-four months with a two-year period of supervised release to commence upon his release from imprisonment. Additionally, he was fined in the amount of $106,594.20, and ordered to forfeit any interest he may have in $250,000 received by “Friends of Cianci.”
Article III, Rule 12(a) provides:
“Upon the filing with this Court of a certified copy of an order demonstrating that an attorney has been convicted of a crime which is punishable by imprisonment for more than one year in this or any other jurisdiction, this Court may direct the respondent-attorney to show cause why he or she should not be suspended during the pendency of any appeal and until the final disposition of any disciplinary proceeding instituted against him or her based upon such conviction.”
On October 11, 2002, we entered an order directing the respondent to appear and show cause, if any, why his admission to the Bar should not be suspended pending the outcome of his appeal of his conviction. Through counsel, the respondent has notified this Court’s Disciplinary Counsel that he consents to an order suspending his license to practice law and waives his right to appear and contest the petition.
After review of the petition, and being advised that respondent consents to the imposition of a suspension, it is the considered opinion of this Court that the petition be granted.
Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, Vincent A. Cianci, Jr., be and he is hereby suspended from the practice of law during the pendency of his appeal of his conviction and until further order of this Court.